Case 1:20-cv-00249-HYJ-PJG ECF No. 25, PageID.218 Filed 01/22/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

CHARLES A. HARPER,

                                                      Case No. 1:20-cv-249
                       Plaintiff,
                                                      Honorable Hala Y. Jarbou
v.

GREEN COVE SPRINGS MARINA, et al.,

                       Defendants.
______________________________/

                                             ORDER

       This action concerns one or more boats owned by Plaintiff Charles A. Harper, who is acting

pro se. See also Harper v. Speakman, Case No. 1:20-cv-250 (W.D. Mich.). Plaintiff’s filings are

remarkably cryptic, but he “appears to allege that Defendants damaged and/or failed to repair one

or more boats [he] owns” and “also appears to allege that Defendants have threatened to place

liens on his property if he fails to pay amounts that are not properly owed.” (Report and

Recommendation 2, ECF No. 6.) Two Defendants remain in this suit: Green Cove Springs Marina

and Robert Speakman.       (See Order Adopting Report and Recommendation, ECF No. 15.)

Defendant Green Cove moved to dismiss (ECF No. 21) and Harper moved for summary judgment

(ECF No. 24). The Court will resolve both motions here.

                             I.      Defendant’s Motion to Dismiss

       Green Cove seeks dismissal on two grounds: lack of personal jurisdiction and failure to

state a claim. In the alternative, it seeks an order for a more definite statement from Harper, given

his nearly indecipherable pleadings and other filings. Finally, Green Cove claims that Defendant

Speakman died in May 2020 and thus should also be dismissed from the lawsuit. The Court agrees
Case 1:20-cv-00249-HYJ-PJG ECF No. 25, PageID.219 Filed 01/22/21 Page 2 of 4




that it lacks personal jurisdiction over Green Cove and the motion will be granted on those grounds.

The Court will therefore not consider the motion’s arguments relating to failure to state a claim or

the need for more definite statements. With respect to the request to dismiss Speakman, the Court

notes that Green Cove’s attorney does not represent Speakman. Green Cove’s request that

Speakman be dismissed will therefore be denied.

       A federal court cannot hear a case unless it can exercise personal jurisdiction over the

defendants. See Int’l Shoe Co. v. State of Wash., Off. of Unemployment Comp. & Placement, 326

U.S. 310, 316 (1945). A federal court may exercise personal jurisdiction over an out-of-state

defendant if it is “(1) authorized by the law of the state in which it sits, and (2) in accordance with

the Due Process Clause of the Fourteenth Amendment.” Neogen Corp. v. Neo Gen Screening,

Inc., 282 F.3d 883, 888 (6th Cir. 2002). Authorization by state law is determined by that state’s

long-arm statute. See id. The Due Process Clause simply commands that the defendant has

“sufficient ‘minimum contacts’” with the state “so that the exercise of jurisdiction over [the

defendant] would not offend ‘traditional notions of fair play and substantial justice.’” Id. at 889

(quoting Int’l Shoe, 326 U.S. at 316).

       Green Cove is a Florida corporation with its principal place of business in Florida. (Harvey

Aff., ECF No. 21-1, PageID.209.) As an out-of-state defendant, the Court can exercise personal

jurisdiction over Green Cove if authorized by Michigan’s long-arm statute and if Green Cove has

sufficient minimum contacts with Michigan such that the Court’s exercise of personal jurisdiction

would comport with the Due Process Clause.

       Michigan’s long-arm statute empowers the Court to exercise personal jurisdiction over a

defendant whose actions creates any of the following relationships:

       (1) The transaction of any business within the state.



                                                  2
Case 1:20-cv-00249-HYJ-PJG ECF No. 25, PageID.220 Filed 01/22/21 Page 3 of 4




       (2) The doing or causing an act to be done, or consequence to occur, in the state
           resulting in an action for tort.

       (3) The ownership, use, or possession of real or tangible personal property situated
           within the state.

       (4) Contracting to insure a person, property, or risk located within this state at the
           time of contracting.

       (5) Entering into a contract for services to be rendered or for materials to be
           furnished in the state by the defendant.

       (6) Acting as a director, manager, trustee, or other officer of a corporation
           incorporated under the laws of, or having its principal place of business within
           this state.

       (7) Maintaining a domicile in this state while subject to a marital or family
           relationship which is the basis of the claim for divorce, alimony, separate
           maintenance, property settlement, child support, or child custody.

Mich. Comp. Laws § 600.705.

       So far as the Court can tell, all the actions complained of occurred in Florida, where Green

Cove dealt with Harper’s boats in some way that Harper found dissatisfactory. (See also Def.’s

Br. in Supp. of Mot. to Dismiss 8-9, ECF No. 21.) Other than the fact that Harper resides here,

the Court discerns no connection between this case and the state of Michigan. Green Cove is a

citizen of Florida and either damaged and/or placed liens on Harper’s boats in Florida. Michigan

law does not authorize the Court to exercise jurisdiction over Green Cove. For the same reasons,

Green Cove lacks sufficient minimum contacts with Michigan, and thus exercising jurisdiction

would violate the Due Process Clause. Green Cove must be dismissed.

       Similar personal jurisdiction concerns may apply to Speakman. And he is no longer a

proper defendant in any event since he is apparently deceased. Nevertheless, the Court will not

entertain Green Cove’s request to dismiss Speakman because neither Green Cover nor its counsel

represent Speakman. Green Cove’s motion will be denied in this respect.



                                                 3
Case 1:20-cv-00249-HYJ-PJG ECF No. 25, PageID.221 Filed 01/22/21 Page 4 of 4




                         II.   Plaintiff’s Motion for Summary Judgment

         In response to Green Cove’s motion to dismiss, Harper filed a motion for summary

judgment. Harper appears to acknowledge that Speakman is deceased. In all other respects, the

motion is utterly indecipherable. To the extent that the motion requests summary judgment against

Green Cove, that request will be denied because the Court lacks jurisdiction over that Defendant.

The motion is further improper to the extent it requests summary judgment against a now-deceased

Speakman. The motion will therefore be denied and Harper will be ordered to show cause why

Speakman should not be dismissed as a Defendant.

         Accordingly,

         IT IS ORDERED that Defendant Green Cove’s motion to dismiss (ECF No. 21) is

GRANTED with respect to lack of personal jurisdiction but DENIED in all other respects.

         IT IS FURTHER ORDERED that Defendant Green Cove is DISMISSED for lack of

personal jurisdiction.

         IT IS FURTHER ORDERED that Plaintiff’s motion for summary judgment (ECF No.

24) is DENIED.

         IT IS FURTHER ORDERED that Plaintiff shall, within 14 days of the date of this Order,

SHOW CAUSE why Speakman should not be dismissed as a Defendant in this case.



Dated:     January 22, 2021                         /s/ Hala Y. Jarbou
                                                    HALA Y. JARBOU
                                                    UNITED STATES DISTRICT JUDGE




                                               4
